      Case 1:20-cr-00653-RA Document 81
                                     80 Filed 08/19/21 Page 1 of 1




ALBERT Y. DAYAN                       80-02 Kew Gardens Rd.,# 902, Kew Gardens, N.Y. 11415
      Attorney at Law                       Tel: (718) 268-9400:     Fax: (718) 268-9404



VIA: ECF

                                            August 18, 2021

The Honorable Ronnie Abrams                                        Application granted.
United States District Judge
Southern District of New York                                      SO ORDERED.
40 Foley Square
New York, New York 10007                                           ____________________
                                                                   Ronnie Abrams, U.S.D.J.
       Re:    United States v. Artur Sattarov, et. al.             August 19, 2021
              Criminal Docket No. S2 20-Cr-00653 (RA)

Dear Judge Abrams:

       I am the attorney for Artur Sattarov in the above referenced case and respectfully
submit this letter to Your Honor on behalf of the defendant.

        Mr. Sattarov was released on bail on August 13, 2020, among conditions secured
by $100,000: bond, strict pretrial supervision, surrender of his travel documents and
travel restrictions to Southern and Eastern Districts of New York.

        Your Honor, with no objection from the Government and Pretrial Services, Mr.
Sattarov is kindly asking the Court’s permission to modify his bail conditions to allow him
to travel with his wife and two children to visit other family members residing at Sunny
Isles, Florida. Mr. Sattarov and his family will leave New York on Thursday, September 2
and return on Tuesday, September 7, 2021. He will provide his itinerary and relevant
information to Pretrial Services.

       Thank you Your Honor.

                                            Respectfully submitted,


                                            _______/s/___________
                                            Albert Y. Dayan
                                            Attorney at Law

cc.    AUSA Cecilia Vogel
       AUSA Nathan Rehn
       USPO Stephen Boose
